DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-22-2021 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10-12, 14-16, 18 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink, et. al., U.S. Patent Application Publication Number 2012/0001735, published January 5, 2012 in view of Marrocco, “Gain Optimized Self Resonant Meander Line Antennas for RFID Applications”, IEEE Xplore, published 2003.

As per claim 1, Fink discloses a retro reflector adapted for inclusion in a vehicle guidance system upon which a steered, pencil shaped frequency-swept transmitted microwave beam may intermittently impinge and for echoing back toward a receiving antenna a portion of the impinging beam, the retroreflector including
 a one-piece antenna to thereby provide the retro reflector with an antenna that is resonant at a frequency included among those present in the impinging beam (Fink, Fig. 5F), whereby the retro reflector responds to beam impingement thereon by echoing back toward the receiving antenna a signal having a frequency that is present among those of the impinging beam whereby the frequency echoed back from the retro reflector uniquely identifies the retro reflector (Fink, ¶67).
Fink fails to disclose the antenna being a one piece isolated meandering conductor.
Marrocco teaches a single meandering conductor antenna for the purpose of identification (Sections I and III).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use meandering lines in order to gain the benefit of shrinking the antenna/reflector as taught by Marrocco (section I).

As per claims 10, 12, 14, 16, 18 and 21 Fink as modified by Marrocco further discloses the reflector of claim 1 having three (:3) identical triangularly-shaped faces that are juxtaposed to form a tetrahedron that is open at the base thereof, the vertices of the three (2) juxtaposed triangularly-shaped corner reflector faces at S which each meandering conductor originates meeting at the vertex which is furthest from the open base of the tetrahedron, the adjacent ends of the meandering conductor being: connected together electrically (Fink, ¶67 where the array elements are electrically conductive, Fink, Fig. 5F showing the triangular faces and Marrocco, Fig. 1).

As per claims 11 and 15, Fink as modified by Marrocco discloses the reflector of claim 10 wherein the meandering conductor is formed on a first conductive layer of a double- sided sheet of printed circuit board material, the second conductive Iayer of the double-sided printed circuit board material being unpatterned there by forming a ground plane for the patterned first conductive layer thereon (Fink, ¶67 where the conductive elements and circuit are discussed).
While Fink does not expressly disclose the circuit board, it is understood by one of ordinary skill in the art at the time of the invention that a circuit can be placed on a circuit board in order to gain the obvious benefit of using well-known and existing technology.

Claims 13, 17, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink and Marrocco as applied to claims 1, 10-12, 14-16, 18 and 21 above, and further in view of Lassen, et. al., U.S. Patent Number 3,140,456, published July 7, 1964.

As per claims 13, 17, 19, 20, 22 and 23, Fink as modified by Marrocco discloses the reflector of claim 10 but fails to explicitly disclose using a material to reduce attenuation.
Lassen teaches use of a material which reduces attenuation (Col. 2, lines 65-69).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a material which reduces attenuation in order to gain the obvious benefit of reflecting as much signal as possible back towards the antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619